          Case 2:21-cv-01394-JAD-NJK Document 11 Filed 08/31/21 Page 1 of 1




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   TIA ALLEN,
                                                           Case No.: 2:21-cv-01394-JAD-NJK
 8         Plaintiff,
                                                                   Scheduling Order
 9   v.
                                                                     [Docket No. 10]
10   WALMART INC., et al.,
11         Defendants.
12        Pending before the Court is the joint proposed discovery plan. Docket No. 10. The
13 discovery plan seeks a discovery period of 180 days, which is GRANTED. Accordingly, the
14 deadlines are SET as follows:
15        •   Initial disclosures: September 10, 2021
16        •   Amend pleadings/ add parties: October 25, 2021
17        •   Initial experts: November 23, 2021
18        •   Rebuttal experts: December 23, 2021
19        •   Discovery cutoff: January 22, 2022
20        •   Dispositive motions: February 21, 2022
21        •   Joint proposed pretrial order: March 23, 2022, or 30 days after resolution of dispositive
22            motions
23        IT IS SO ORDERED.
24        Dated: August 31, 2021
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
